ORDER

PER CURIAM.
Timothy Sandfort appeals from his conviction by jury of three counts of first-degree statutory sodomy, § 566.062, RSMo 2000. Appellant was sentenced to a term of fifty years in the Missouri Department of Corrections on the first count to be served concurrently with thirty-year terms on each of the two other counts. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).